Citation Nr: 0021771	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  96-42 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for lumbar spinal 
stenosis, L4-5, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to March 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for an increased 
rating for his lumbar spinal stenosis at L4-5.  He filed a 
timely notice of disagreement to this determination, 
initiating this appeal.

The veteran's claim was originally presented to the Board in 
August 1998, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDING OF FACT

The veteran's lumbar spinal stenosis results in recurrent 
episodes of low back pain, resulting in moderate impairment.  


CONCLUSION OF LAW

An increased rating, in excess of 20 percent, is not 
warranted for the veteran's stenosis of the lumbosacral 
spine.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 3.400, 4.3, 4.7, 4.14, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285-95 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In June 1994, the veteran filed a claim for an increased 
rating for his service connected lumbosacral spine 
disability, at the time rated as 20 percent disabling.  VA 
outpatient treatment records show consistent complaints of 
low back pain since the early 1990's.  In June 1994, the 
veteran was afforded a VA X-ray examination of the 
lumbosacral spine, and the impression was "negative."  

The RO considered the medical evidence of record and issued a 
December 1994 rating decision denying the veteran's claim for 
an increased rating.  The veteran presented additional 
medical records, and the RO reconsidered their decision in 
February 1995; an increased rating for a lumbosacral spine 
disability was again denied.  

In March 1995, the veteran had a MRI examination, and it 
revealed degenerative changes in all discs along the 
lumbosacral spine, with bulging at L4-5.  However, no 
"significant degree of spinal stenosis" was observed, and 
no disc herniation was observed at any level.  Additional VA 
outpatient records reveal the veteran's consistent reports of 
low back pain, for which he has been afforded medication and 
physical therapy, with limited success.  

In a June 1995 rating decision, the RO continued the prior 
denial of an increased rating for his lumbar spinal stenosis; 
the veteran responded with a timely notice of disagreement, 
initiating this appeal.  

A personal hearing before a hearing officer at the RO was 
afforded the veteran in July 1996.  He testified that his low 
back pain is chronic, with varying degrees of severity.  He 
also reported pain radiating down his lower extremities, 
greater on the right side.  As a result of his spinal 
impairment, the veteran is unable to perform vigorous 
physical activity and cannot apply for positions in his 
original occupation, law enforcement.  

In February 1998, a VA orthopedic examination was afforded 
the veteran.  He reported chronic low back pain, of varying 
intensity, with flare-ups up to once per month which require 
bed rest.  The pain occasionally radiates down his right leg 
into his right foot.  Upon objective examination, his spine 
appeared to have normal alignment.  Range of motion testing 
revealed 55º forward flexion, 15º extension, and 20º of 
lateral flexion to each side.  Straight leg raising and 
tripod signs were both negative.  His motor strength was 5/5 
in both lower extremities.  Deep tendon reflexes were 2+ and 
symmetrical.  Motor and sensory functions were intact.  A 
February 1998 X-ray revealed degenerative joint disease along 
the lumbosacral spine, most severe at the L5-S1 level.  No 
other abnormalities were noted.  The final impression was of 
low back pain with mild L4-5 radiculopathy.  

In July 1998, a neuroradiologist reviewed the record and 
offered his expert opinion regarding the veteran's disability 
of the lumbosacral spine.  In the doctor's opinion, the 
veteran's spinal injuries were initially incurred in service, 
and include several joint spaces along the lumbosacral spine.  

The veteran's appeal was first presented to the Board in 
August 1998, at which time it was remanded for additional 
medical development.  

A new VA orthopedic examination was afforded the veteran in 
July 1999.  He reported chronic low back pain with occasional 
flare-ups of up to two weeks' duration.  These episodes 
reportedly occur approximately once a year.  Upon objective 
examination, he had forward flexion to 80º, extension to 20º, 
and lateral flexion to 20º bilaterally, all without pain.  He 
had no point tenderness, but did have diffuse tenderness, 
over the lumbosacral spine.  Reflexes were 2+ and equal in 
the lower extremities, and sensation was intact.  Straight 
leg raising was negative bilaterally.  Motor strength was 5/5 
through the lower extremities.  X-ray examination revealed 
moderate disc-space narrowing at L4-5 and L5-S1; however, no 
subluxation or acute fracture of the spinal column was seen, 
and the remainder of disc spaces were intact.  Mild 
spondylitic changes along the lumbosacral spine were also 
seen.  The examiner's impression was of mechanical low back 
pain, without radiculopathy.  The examiner also observed that 
flare-ups will result in easy fatigability and difficulty 
with ambulation.  However, the examiner declined to quantify 
this increased impairment in terms of additional limitation 
of motion of the lumbosacral spine.  

The RO considered this additional medical evidence and 
continued the veteran's disability rating at 20 percent.  His 
appeal was then returned to the Board.  

Analysis

The veteran seeks an increased rating for his service 
connected lumbar spinal stenosis, L4-5, currently evaluated 
as 20 percent disabling.  A claim for an increased rating for 
a service connected disability is well grounded where the 
veteran asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  As the veteran has alleged an increase in the 
severity of his service connected disability, his claim is 
well grounded, and the VA's statutory duty to assist 
attaches.  38 U.S.C.A. § 5107(a) (West 1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (1999).  

Regarding increased-rating claims for musculoskeletal 
disabilities, the U. S. Court of Appeals for Veterans Claims 
(Court) has expounded on the necessary evidence required for 
a full evaluation of orthopedic disabilities.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use.  The Court's pronouncements in 
DeLuca must be followed in adjudicating the veteran's claim.  

The veteran's lumbar spinal stenosis is currently evaluated 
as 20 percent disabling under Diagnostic Code 5293, for 
intervertebral disc syndrome.  Under this code, a 20 percent 
rating is awarded for moderate impairment, with recurrent 
attacks.  Recurrent attacks, with only intermittent relief, 
resulting in severe impairment warrants a 40 percent rating.  
A 60 percent rating is warranted by pronounced impairment, 
including persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1999).  

For the reasons to be discussed  below, an increased rating, 
in excess of 20 percent, is not warranted for the veteran's 
lumbar spinal stenosis.  

According to the medical evidence of record, the veteran is 
able to walk without the use of devices.  Both his VA 
orthopedic examinations reflect strength and reflexes of the 
lower extremities within normal limits; deep tendon reflexes 
were 2+ and strength was 5/5 in February 1998, and reflexes 
of the lower extremities continued to be 2+, with strength at 
5/5, upon examination in July 1999.  Straight leg raising 
tests were negative on both occasions.  While the veteran 
does have intermittent episodes of severe low back pain, 
these are alleviated by a combination of rest and medication.  
In February 1998, he reported a history of painful episodes 
up to once per month, but by July 1999, these had decreased 
to once per year.  X-rays of the veteran's lumbosacral spine 
taken in July 1999 revealed "moderate" disc-space narrowing 
with "mild" spondylitic changes.  A March 1995 MRI 
examination found no evidence of a "significant degree of 
spinal stenosis" or a "herniated disc at any level," 
although degenerative changes were noted along the entire 
lumbosacral spine.  

Overall, the preponderance of the evidence is against a 
finding of severe impairment due to the veteran's lumbar 
spinal stenosis; for this reason, an increased rating, in 
excess of 20 percent, is not warranted.  

However, other schedular codes are applicable to the spine, 
and the veteran's service connected disability must be 
considered in light of these codes to determine if his 
symptomatology is analogous.  See 38 C.F.R. § 4.20 (1999).  
Diagnostic Codes 5285-5295 provide rating criteria for 
various disabilities of the spine.  38 C.F.R. § 4.71a (1998).  
However, only Codes 5285, 5286, 5289, 5292, and 5293 are 
potentially applicable to the veteran's service connected 
lumbar spinal stenosis.  For various reasons, these codes 
will not be utilized in the present case.  

Diagnostic Code 5285 concerns fractures of the vertebra; 
however, the veteran has been afforded numerous x-ray and MRI 
examinations of his lumbosacral spine, and no fracture has 
been indicated.  Codes 5286 and 5289 rate disability based 
upon ankylosis of the spine, but in the present case, the 
veteran does not have limitation of motion of such severity 
as to be comparable to ankylosis, according to the medical 
evidence of record.  All VA medical examinations of record 
note at least some range of motion on each occasion the 
veteran was examined.  Thus, a rating based on ankylosis of 
the lumbosacral spine is not appropriate at this time.  
Diagnostic Code 5292 provides for an increased rating to 40 
percent for severe limitation of motion of the lumbar spine.  
In February 1998, the veteran displayed forward flexion to 
55º, backward extension to 15º, and lateral flexion to 20º 
bilaterally.  In July 1999, the veteran's range of motion was 
80º forward flexion, 20º extension, and 20º bilateral lateral 
flexion.  Based on these objective examination findings, the 
medical evidence does not demonstrate severe limitation of 
motion, which would afford the veteran an increased rating 
under Diagnostic Code 5292.  

Finally, Diagnostic Code 5295 provides rating criteria for 
lumbosacral strains and resulting disability, including 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space; severe 
impairment due to these factors will warrant a 40 percent 
rating.  However, this code would not result in an increased 
rating in the veteran's case, as the necessary medical 
findings are not reflected by the evidence of record.  
According to the February 1998 and July 1999 examination 
reports, the veteran's spine is in normal alignment, with no 
significant listing.  While he does have some limitation of 
forward flexion in the standing position, this has not been 
characterized as marked.  He also retains at least some 
lateral motion of the lumbosacral spine.  While he does have 
some joint space narrowing of the lumbar spine, this has not 
been characterized as severe by any examining medical expert.  
Thus, an analogous rating under the Diagnostic Code for 
lumbosacral strain is not warranted at this time.  

As is noted above, there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  While the VA examiner did find evidence of 
pain on use and flare-ups resulting in easy fatigability and 
difficulty with ambulation, no additional range of motion 
loss due to these symptoms was noted.  A review of the 
medical evidence does not reflect objective evidence of pain 
greater than that contemplated by the current rating.  Thus, 
38 C.F.R. §§ 4.40, 4.45 or 4.59 do not provide a basis for a 
higher rating regarding DeLuca factors.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's lumbar spine stenosis has itself 
required no periods of hospitalization since his service 
separation, and is not shown by the evidence to present 
marked interference with employment in and of itself, as the 
veteran has not lost an excessive amount of time from work 
due to his low back disability.  While the veteran is 
prevented from pursuing a career in law enforcement, he has 
not demonstrated that he is unable to obtain other forms of 
employment.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted at 
this time.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected low back 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.  

In conclusion, an increased rating, in excess of 20 percent, 
is not warranted for the veteran's lumbar spinal stenosis.  


ORDER

An increased rating in excess of 20 percent for the veteran's 
stenosis of the lumbosacral spine is denied.  



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

